Citation Nr: 1134733	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 percent for a left varicocele.  

2.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1990 to April 1996.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of TDIU is REMANDED to the RO via the Appeals Management Center (AMC).  


FINDING OF FACT

Throughout the appeal, the Veteran's left varicocele has been manifested by urinary tract infection requiring the need for continuous intensive management of the disability.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 30 percent, but no more, for a left varicocele have been met for the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes (Code) 7525, 7529 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in June 2006.  This examination is found to be adequate for evaluation of the Veteran's disability.  In this regard, it is noted that the examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Moreover, the Board's evaluation is primarily based upon the Veteran's outpatient treatment records and an October 2008 memorandum submitted from the VA physician who has been treating the Veteran.  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection for a left varicocele was granted by the RO in a June 1996 rating decision.  The current 10 percent disability rating was awarded under the provisions of Codes 7525, for chronic epididymo-orchitis, and 7529, for benign neoplasms of the genitourinary system.  It is noted that the Veteran has also been found to be entitled to special monthly compensation on account of the loss of use of a creative organ, which is associated with his left varicocele disability.  

Chronic epididymo-orchitis is rated as urinary tract infection.  38 C.F.R. § 4.115b, Code 7525.  Benign neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Code 7529.  

Renal dysfunction will be rated as noncompensable where albumin and casts with a history of acute nephritis, or hypertension that is noncompensable under diagnostic code 7101.  With albumin constant or recurring with hyaline and granular casts or red blood cells, or, with transient or slight edema or hypertension at least 10 percent under diagnostic code 7101, a 30 percent evaluation is warranted; with constant albuminuria with some edema, or with definite decrease in kidney function, or, with hypertension at least 40 percent disabling under diagnostic code 7101, a 60 percent evaluation will be warranted; with persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, an 80 percent evaluation is warranted; requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or, BUN more than 80mg%, or, creatinine more than 8 mg%, or, markedly decreased function of kidney or other organ systems, especially cardiovascular, a 100 percent evaluation is warranted.  38 C.F.R. § 4.115a.  

Voiding dysfunction will be rated on the basis of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

For continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is warranted.  Where the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  Where the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day is required, a 60 percent rating is warranted.  Id.

For urinary frequency with a daytime voiding interval between two and three hours, or, awakening to void two times per night, a 10 percent rating is warranted.  With daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night, a 20 percent rating is warranted.  With a daytime voiding interval of less than one hour, or awakening to void 5 or more times per night, a 40 percent rating is warranted.  Id.  

For obstructed voiding with urinary retention requiring intermittent or continuous catheterization, a 30 percent rating is warranted.  With marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every 2 to 3 months; a 10 percent evaluation is warranted.  Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, a noncompensable evaluation is warranted.  Id.  

For urinary tract infection, with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management, a 30 percent rating is warranted.  With long-term drug therapy, 1 to 2 hospitalizations per year and/or requiring intermittent intensive management, a 10 percent evaluation is warranted.  Id.

Rating for Left Varicocele

The Veteran contends that his left varicocele is more disabling than currently evaluated.  He asserts that the significant pain he endures warrants a rating in excess of the currently assigned 10 percent.  

After review of the evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether the left varicocele has been manifested throughout the appeal period by the need for continuous intensive management of the disability, as required for a 30 percent disability rating.  Review of VA outpatient treatment records, dated from September 2003 to September 2007, shows that the Veteran has been receiving significant treatment for management of his left varicocele symptoms, primarily the pain associated with the left varicocele.  In September 2003 it was noted that he had had two previous surgical procedures, epididamectomies.  He had testicular pain, painful urination with hesitancy, positive end urination, nocturia, incontinence, and hematuria.  He took medications for pain, both migraine and testalgia.  In September 2005, it was noted that he had increased testicular pain for which he used ibuprofen.  In March 2006, it was noted that he took the medication Imitrix for his migraine headaches, which continued to be prescribed and that he also took phenergan and continued ibuprofen.  Acetaminophen with codeine was to be tried.  In June 2006, it was noted that the Veteran was always in a state of testicular pain, which had resulted in a limp.  He had trouble sleeping and nocturia three to four times per night and insomnia due to pain.  Medications included APAP with Codeine as well as hydrocodone with APAP, for pain, and Promethazine for nausea.  The assessment was chronic testicular pain.  A urology consultation was recommended.  The Veteran agreed to a trial of the medication gabapenting.  

On VA examination in June 2006, the Veteran's history of testicular pain and surgery was reviewed.  The Veteran stated that the disability had worsened over the past year and a half.  He complained of pain to the left testicle that was constant.  He had flare-ups daily that ranged from severe to the "worst possible pain of his life" that lasted from 10 seconds to up to two hours.  He reported that he took hydrocodone, alternating with Tylenol No. 3, for pain, although the examiner stated that his urine drug screen was negative for opiates.  The pain sometimes made it difficult to comfortably sleep.  He also had urinary urgency and frequency, with the need to use the restroom every one to one-and-one-half hours during the day and nocturia every hour.  He had some dribble, but no urinary incontinence. He denied having any urinary tract infections or being catheterized.  He stated that the pain in his testicle affected his sexual activity.  He came into the examination limping on the left.  Examination showed no evidence of any varicocele and no evidence of lumps or tumors on the left.  Radiological examination included an ultrasound that showed the left testis measured 4.7 by 2.4 by 3.3 cm.  There was increased vascularity seen in the superior pole of the left testis that worsened with Valsalva maneuver.  This was consistent with a varicocele.  The impression was varicocele of the left hemiscrotum.  The diagnosis was left varicocele small, stable.  

In a July 2006 statement, the Veteran's spouse related the numerous ways in which the Veteran's health issues, including his testicle pain, had affected the Veteran's life.  She stated that the level of disability had been worsening.  

Additional VA treatment records show that the Veteran continued to receive treatment for his left varicocele, including attempts at alleviation of his pain through physical therapy and changes in his pain medication.  In September 2007, it was noted that the pain medication had caused fogging of his memory and difficulty focusing and concentrating.  He complained of dysuria and a burning sensation even when he was not urinating.  He complained of nocturia three times per night.  He stated that scrotal supporters caused him pain.  He stated that he was thinking of the possibility of just removing his left testis, but was told that this might not necessarily cause the pain to disappear. 

In an October 2008 memorandum, a VA doctor who has been treating the Veteran for bilateral testicular pain noted that the Veteran lived in chronic, severe pain and had been referred to the VA pain clinic twice. Epidural blocks were recommended and the medication Gabapentin was attempted, but side effects were very unpleasant.  Physical therapy had been unable to alleviate the pain.  The urology clinic had also been unable to relieve the discomfort from the testalgia.  (It was noted that pain originating from the prostate had been helped.)  Attempted medications included ibuprofen, gabapentin, Tylenol with Codeine, hydrocodone, and ocycodone at different times, but the narcotics left him neurologically compromised with dizziness, gait instability, pronounced memory disturbance, and upper extremity instability.  In summary the doctor stated that it was most probable that the testalgia had resulted in severe physical impairment that was yet to be corrected at the VA clinic.  Full disability status was recommended while methods at palliation of the Veteran's suffering were explored.  

For a rating in excess of the current 10 percent rating, under the diagnostic criteria for renal dysfunction or voiding dysfunction, which includes the urinary tract infection criteria, the evidence would have to demonstrate the following: constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 (30 percent for renal dysfunction); urinary incontinence, or stress incontinence that requires the wearing of absorbent materials which must be changed less than 2 times per day (20 percent for urine leakage); daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night (20 percent for urinary frequency); retention requiring intermittent or continuous catheterization, (30 percent for obstructed voiding); or drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management (30 percent for urinary tract infection).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the eft varicocele has been manifested throughout the appeal period by urinary tract infection requiring continuous intensive management of the disability, as required for a 30 percent rating.  Although the Veteran denies having had urinary tract infections, there is no question that the treatment records demonstrate continuous intensive management of his disability.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the 30 percent rating under Code 7525 is found to be the most appropriate award.  38 C.F.R. §§ 4.115a, 4.115b, Code 7525.  

The Board finds that the evidence has not demonstrated that the criteria in excess of the 30 percent rating have not been met or more nearly approximated for any period.  The evidence has not demonstrated symptoms of renal dysfunction, urine leakage, or obstructed voiding to warrant a higher rating than 30 percent for any period.  The evidence shows symptoms of urinary frequency of such severity that the voiding intervals are between one and two hours during the day and nocturia three times per night.  This would meet the criteria for a 20 percent rating; however, as the Board has granted a 30 percent rating for urinary tract infection, the 30 percent rating is the greater benefit. 

The evidence does not show symptoms of daytime voiding with intervals of less than one hour, or nocturia five or more times per night; the need to wear absorbent materials needing to be changed 2 to 4 times per day; laboratory findings consistent with a 60 percent rating for renal dysfunction; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  38 C.F.R. §§ 4.115a, 4.115b.

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Board has rated the disability on the fact that the Veteran has frequent urinary tract infections that need frequent treatment that interferes with employment.  The rating schedule provides varied criteria on which this disability may be evaluated.  For example, ratings could be assigned for renal dysfunction, urinary leakage, or urinary frequency.  The Board has considered and applied these potentially applicable criteria, and has found that the Veteran's disability has not exhibited symptoms that meet the higher criteria any of these varied criteria.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's left varicocele, and no referral for an extraschedular rating is required.  


ORDER

A rating of 30 percent, but no more, for a left varicocele is granted.  


REMAND

The October 2008 VA doctor statement reference above included the opinion that the Veteran should be given "full disability status" by reason of service-connected disability.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.  

The Board notes the Veteran's other service-connected disabilities are migraine headaches, rated 30 percent disabling, and low back strain, rated 10 percent disabling.  The impairment due to all service-connected disabilities must be considered in determining whether the service-connected disabilities render a veteran unable to obtain or maintain substantially gainful employment.  The opinion regarding the Veteran's employability, as well as all other evidence of record that bears on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment, needs to be considered and adjudicated by the RO.  

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation and Pension for extraschedular adjudication.  38 C.F.R. § 3.321(b)(1) (2010); Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for a TDIU, and undertake any development necessary before adjudication.  

2.  Adjudicate the issue of TDIU, including, if necessary, pursuant to § 3.321(b)(1), referral of the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


